EXHIBIT 10.2

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT, dated as of September 28, 2009 (this “Agreement”), is
hereby made by and between Blount International, Inc., a Delaware corporation
(the “Corporation”), and James S. Osterman (the “Executive”).

 

WHEREAS, the Executive is serving as Chairman and Chief Executive Officer of the
Corporation pursuant to the terms of an Amended And Restated Employment
Agreement, dated as of October 17, 2007, as amended (the “Employment
Agreement”); and

 

WHEREAS, the Term of the Employment Agreement ends on January 3, 2010 and after
the end of the Term, the Employment Agreement provides that Executive will
continue to provide certain consulting services to the Corporation; and

 

WHEREAS, the Corporation desires that the Executive provide certain consulting
services to the Corporation in order to permit the Corporation to avail itself
of the extensive expertise, knowledge, and experience of the Executive with
respect to the Corporation’s business and customers and the Executive desires to
provide such services to the Corporation, all upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows.

 


1.             TERM. EXECUTIVE SHALL PERFORM THE SERVICES HEREUNDER FOR A PERIOD
COMMENCING ON JANUARY 4, 2010 (“EFFECTIVE DATE”) AND ENDING ON DECEMBER 31, 2011
(SUCH PERIOD IS REFERRED TO HEREINAFTER AS THE “CONSULTING PERIOD”).  THE
CONSULTING AGREEMENT MAY ONLY BE TERMINATED DURING THE CONSULTING PERIOD BY THE
CORPORATION IN THE EVENT OF EXECUTIVE’S DEATH, DISABILITY, TERMINATION FOR CAUSE
(AS DEFINED IN SECTION 6.2 OF THE EMPLOYMENT AGREEMENT) OR EXECUTIVE’S VOLUNTARY
TERMINATION OF SERVICE.


 


2.             SERVICES TO BE PROVIDED. THE CORPORATION HEREBY AGREES TO ENGAGE
THE EXECUTIVE, AND THE EXECUTIVE HEREBY AGREES TO SERVE THE CORPORATION, ON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT.  COMMENCING ON
THE EFFECTIVE DATE AND DURING THE CONSULTING PERIOD, THE EXECUTIVE SHALL PERFORM
THE FOLLOWING SERVICES: (I) ATTEND AS A “GOODWILL AMBASSADOR” OF THE CORPORATION
THE TRADE SHOWS SCHEDULED FOR SEPTEMBER, 2010 IN COLOGNE, GERMANY, APRIL,  2010
IN CANTON, CHINA, APRIL, 2011 IN CANTON, CHINA, AND OCTOBER, 2011 IN CANTON,
CHINA, SUCH ATTENDANCE TO BE COORDINATED WITH THE ATTENDANCE BY CORPORATION
EXECUTIVES WHO MAY ATTEND SUCH TRADE SHOWS AND FOLLOWING SUCH TRADE SHOWS,
PROVIDE A REPORT TO THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION  (“CEO”)
AND/OR THE BOARD OF DIRECTORS (THE “BOARD”); AND (II) AT THE REQUEST OF, AND IN
CONSULTATION WITH, THE CEO (AND IN CONJUNCTION WITH SENIOR CORPORATION
EXECUTIVES), MAINTAIN AND ASSIST IN MANAGING RELATIONSHIPS WITH MAJOR CUSTOMERS,
ENTERTAIN SUCH CUSTOMERS THROUGH CUSTOMER OUTINGS (HUNTING, FISHING, GOLF,
ETC.), CONSULT AND ADVISE ON PRODUCTS, SERVICES AND MANUFACTURING FACILITIES,
VISIT THE CORPORATION’S LARGEST CUSTOMERS AND THE CORPORATION’S INTERNATIONAL
OPERATIONS, AND PROVIDE THE BOARD, THE CEO AND SENIOR CORPORATE EXECUTIVES WITH
CONSULTATION AND ADVICE ON BUSINESS MATTERS AFFECTING THE CORPORATION. 
EXECUTIVE WILL BE REIMBURSED FOR THE REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING

 

--------------------------------------------------------------------------------



 


BUSINESS TRAVEL AND ENTERTAINMENT) WHICH HE INCURS IN PERFORMING HIS CONSULTING
SERVICES.


 


EXECUTIVE’S TITLE DURING THE CONSULTING PERIOD WILL BE MUTUALLY AGREED UPON
BETWEEN EXECUTIVE AND THE CORPORATION.  EXECUTIVE WILL CONTINUE TO SERVE AS A
MEMBER OF THE BOARD AND AS CHAIRMAN OF THE BOARD (AS NON-EXECUTIVE CHAIRMAN
COMMENCING JANUARY 4, 2010) UNTIL THE CORPORATION’S ANNUAL MEETING OF
STOCKHOLDERS IN 2010.  EXECUTIVE’S SERVICE ON THE BOARD THEREAFTER WILL BE
SUBJECT TO HIS NOMINATION TO SUCH POSITION IN THE DISCRETION OF THE BOARD AND
ELECTION TO SUCH POSITION.


 


EXECUTIVE WILL BE AVAILABLE TO PERFORM SERVICES UP TO TEN (10) DAYS PER MONTH. 
THE CEO AND EXECUTIVE WILL AGREE ON THE DAYS EXECUTIVE WILL BE PERFORMING
SERVICES UNDER THE CONSULTING AGREEMENT.  IN ADDITION TO THE CONSULTING FEE
PROVIDED FOR IN SECTION 3(A), THE CORPORATION MAY REQUEST EXECUTIVE TO PERFORM
SERVICES FOR ADDITIONAL DAYS PER MONTH AT THE RATE OF $1,600 PER DAY.  THE
CORPORATION AND THE EXECUTIVE REASONABLY ANTICIPATE THAT FOLLOWING THE EFFECTIVE
DATE, EXECUTIVE’S LEVEL OF SERVICES PROVIDED TO THE CORPORATION WILL BE REDUCED
PERMANENTLY TO A LEVEL LESS THAN OR EQUAL TO TWENTY (20%) PERCENT OF THE LEVEL
OF SERVICES PROVIDED PRIOR TO THE EFFECTIVE DATE.


 


3.             CONSULTING FEES; BENEFITS; OFFICE SPACE AND ASSISTANT.


 


(A)           EXECUTIVE WILL BE PAID A CONSULTING FEE FOR HIS SERVICES OF
$200,000 PER YEAR.  EXECUTIVE WILL BE PAID HIS CONSULTING FEES MONTHLY. 
EXECUTIVE WILL BE ENTITLED TO A BONUS OF $50,000 PER YEAR FOR EACH CORPORATION
FISCAL YEAR WHICH ENDS COINCIDENT WITH, OR PRIOR TO, THE TERMINATION OF THE
CONSULTING AGREEMENT, IF THE CORPORATION MEETS ITS FINANCIAL TARGETS AND PAYS
BONUSES TO EXECUTIVE OFFICERS FOR SUCH FISCAL YEAR (SUCH DETERMINATION WILL BE
MADE BY THE BOARD).


 


(B)           EXECUTIVE WILL BE PROVIDED DURING THE CONSULTING PERIOD WITH
HEALTH AND LIFE INSURANCE COVERAGES (INCLUDING EXECUTIVE MEDICAL) UNDER THE
CORPORATION’S EXISTING BENEFIT PROGRAMS, BUT IF SUCH COVERAGES CANNOT BE
CONTINUED UNDER THE EXISTING BENEFIT PROGRAMS OR IF THE HEALTHCARE COVERAGE
CANNOT BE PROVIDED IN A MANNER SUCH THAT BENEFIT PAYMENTS WILL CONTINUE TO BE
TAX-FREE TO EXECUTIVE AND HIS DEPENDENTS, THE CORPORATION WILL ARRANGE FOR
OTHER, COMPARABLE COVERAGES AT ITS EXPENSE.  EXECUTIVE WILL CONTINUE TO BE
RESPONSIBLE FOR PAYING THE COSTS OF ANY DEPENDENT COVERAGE IN THE SAME MANNER AS
IF HE WERE AN ACTIVE EMPLOYEE.


 


(C)           TO ASSIST IN PERFORMING THE CONSULTING SERVICES, EXECUTIVE WILL BE
PROVIDED DURING THE CONSULTING PERIOD, AT THE CORPORATION’S EXPENSE, WITH AN
EQUIPPED OFFICE AND HIS CURRENT SECRETARY/ADMINISTRATIVE ASSISTANT (OR A
SUBSTITUTE ACCEPTABLE TO EXECUTIVE).  THE SECRETARY/ADMINISTRATIVE ASSISTANT
SHALL RECEIVE A LEVEL OF COMPENSATION AND BENEFITS COMPARABLE TO THAT BEING
RECEIVED BY SUCH ASSISTANT AT THE END OF THE TERM OF THE EMPLOYMENT AGREEMENT. 
EXECUTIVE’S OFFICE WILL BE AT A LOCATION ACCEPTABLE TO EXECUTIVE, BUT WILL NOT
BE IN THE PORTLAND HEADQUARTERS BUILDING.


 


(D)           EXECUTIVE WILL ALSO BE PROVIDED WITH AN AUTOMOBILE (AND RELATED
COSTS) UNDER TERMS SIMILAR TO THOSE THE CORPORATION USES FOR SENIOR EXECUTIVES,
WITH

 

2

--------------------------------------------------------------------------------



 


REIMBURSEMENT FOR MEMBERSHIP DUES AND ASSESSMENTS AT A COUNTRY CLUB, AND PAYMENT
FOR A FINANCIAL/TAX CONSULTANT FOR PERSONAL FINANCIAL AND TAX PLANNING.  AT THE
END OF THE CONSULTING PERIOD, EXECUTIVE WILL BE GIVEN THE AUTOMOBILE HE IS THEN
USING (WHICH WILL BE A CADILLAC ESCALADE OR EQUIVALENT VEHICLE) WITHOUT
ADDITIONAL PAYMENT.


 


(E)           IF ANY OF THE PAYMENTS (EXCEPT FOR HIS CONSULTING FEES AND
BONUSES), REIMBURSEMENTS OR BENEFITS RECEIVED OR TO BE RECEIVED BY EXECUTIVE
PURSUANT TO THE TERMS OF THIS AGREEMENT (ALL SUCH PAYMENTS, REIMBURSEMENTS AND
BENEFITS, EXCLUDING THE GROSS-UP PAYMENT, BEING HEREINAFTER REFERRED TO AS THE
“TOTAL PAYMENTS”) WILL BE SUBJECT TO ANY FEDERAL, STATE OR LOCAL INCOME TAX (THE
“INCOME TAX”), THE CORPORATION SHALL PAY TO EXECUTIVE, OR TO THE APPROPRIATE
TAXING AUTHORITIES, CONSISTENT WITH PAST CORPORATION PRACTICES, AN ADDITIONAL
AMOUNT (THE “GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY EXECUTIVE,
AFTER DEDUCTION OF ANY INCOME TAX ON THE TOTAL PAYMENTS AND ANY FEDERAL, STATE
AND LOCAL INCOME LEVIED UPON THE GROSS-UP PAYMENT, AND AFTER TAKING INTO ACCOUNT
THE PHASE OUT OF ITEMIZED DEDUCTIONS AND PERSONAL EXEMPTIONS ATTRIBUTABLE TO THE
GROSS-UP PAYMENT, SHALL BE EQUAL TO THE TOTAL PAYMENTS. ANY GROSS-UP PAYMENTS
SHALL BE MADE DIRECTLY TO THE APPROPRIATE TAXING AUTHORITIES OR PAID TO
EXECUTIVE WITHIN TEN (10) DAYS FOLLOWING THE DATE THE INCOME TAX IS PAID BY
EXECUTIVE.


 


4.             INDEPENDENT CONTRACTOR. DURING THE CONSULTING PERIOD, THE
EXECUTIVE SHALL BE AN INDEPENDENT CONTRACTOR AND NOT AN EMPLOYEE OF THE
CORPORATION.


 


5.             INDEMNIFICATION.  DURING THE TERM OF THIS AGREEMENT AND AFTER THE
END OF THE CONSULTING PERIOD FOR A PERIOD OF THREE (3) YEARS, THE CORPORATION
SHALL INDEMNIFY EXECUTIVE AND HOLD EXECUTIVE HARMLESS FROM AND AGAINST ANY
CLAIM, LOSS OR CAUSE OF ACTION ARISING FROM OR OUT OF EXECUTIVE’S PERFORMANCE OF
SERVICES FOR THE CORPORATION OR ANY OF ITS SUBSIDIARIES OR OTHER AFFILIATES OR
IN ANY OTHER CAPACITY, INCLUDING ANY FIDUCIARY CAPACITY, IN WHICH EXECUTIVE
SERVES AT THE CORPORATION’S REQUEST, IN EACH CASE TO THE MAXIMUM EXTENT
PERMITTED BY LAW AND UNDER THE CORPORATION’S ARTICLES OF INCORPORATION AND
BY-LAWS (THE “GOVERNING DOCUMENTS”), PROVIDED THAT IN NO EVENT SHALL THE
PROTECTION AFFORDED TO EXECUTIVE HEREUNDER BE LESS THAN THAT AFFORDED UNDER THE
GOVERNING DOCUMENTS AS IN EFFECT ON THE DATE OF THIS AGREEMENT EXCEPT FROM
CHANGES MANDATED BY LAW.  DURING THE CONSULTING PERIOD AND FOR A PERIOD OF THREE
(3) YEARS THEREAFTER, EXECUTIVE SHALL BE COVERED BY ANY POLICY OF DIRECTORS AND
OFFICERS LIABILITY INSURANCE MAINTAINED BY THE CORPORATION FOR THE BENEFIT OF
ITS OFFICERS AND DIRECTORS.


 


6.             ASSIGNMENT; BINDING AGREEMENT.  IN ADDITION TO ANY OBLIGATIONS
IMPOSED BY LAW UPON ANY SUCCESSOR TO, OR TRANSFEROR OF,  THE CORPORATION, THE
CORPORATION WILL REQUIRE ANY SUCCESSOR TO, OR TRANSFEROR OF, ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE CORPORATION OR THE STOCK
OF THE CORPORATION (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
REORGANIZATION, LIQUIDATION, CONSOLIDATION OR OTHERWISE) TO EXPRESSLY ASSUME AND
AGREE TO PERFORM THIS AGREEMENT, IN THE SAME MANNER AND TO THE SAME EXTENT THAT
THE CORPORATION WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN
PLACE.  THIS AGREEMENT IS A PERSONAL CONTRACT, AND THE RIGHTS AND INTERESTS OF
THE EXECUTIVE HEREUNDER MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
ENCUMBERED, OR HYPOTHECATED BY HIM, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY
THE PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY AND AGAINST THE EXECUTIVE AND HIS PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES, AND LEGATEES, IF THE EXECUTIVE SHOULD DIE

 

3

--------------------------------------------------------------------------------



 


WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO HIM HEREUNDER RELATING TO SERVICES
PERFORMED THROUGH HIS DATE OF DEATH, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED
HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO HIS
DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE IS NO SUCH DESIGNEE, TO HIS
ESTATE.


 


7.             EMPLOYMENT AGREEMENT PROVISIONS.  THE CORPORATION AND EXECUTIVE
ACKNOWLEDGE AND AGREE THAT CERTAIN PROVISIONS OF THE EMPLOYMENT AGREEMENT
CONTINUE IN EFFECT DURING THE CONSULTING PERIOD AND THEREAFTER AS PROVIDED IN
THE EMPLOYMENT AGREEMENT, INCLUDING, SECTION 2(F) RELATING TO THE OMARK SALARY
CONTINUATION PLAN (INCLUDING THE OBLIGATION TO FUND OR OTHERWISE SECURE THE
OBLIGATION UPON A CHANGE IN CONTROL),  SECTION 3(C) PROVIDING FOR THE TERMS AND
CONDITIONS OF EXECUTIVE’S RETIREE HEALTHCARE COVERAGE, AND SECTION 4 PROVIDING
FOR CONFIDENTIALITY AND NONCOMPETITION  RESTRICTIONS AFTER EXECUTIVE’S
TERMINATION OF SERVICES UNDER THIS AGREEMENT.


 


8.             ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS ALL THE UNDERSTANDINGS
BETWEEN THE PARTIES HERETO PERTAINING TO EXECUTIVE’S PROVISION OF SERVICES
DURING THE CONSULTING PERIOD.


 


9.             AMENDMENT OR MODIFICATION, WAIVER. NO PROVISION OF THIS AGREEMENT
MAY BE AMENDED OR WAIVED, UNLESS SUCH AMENDMENT OR WAIVER IS AGREED TO IN
WRITING, SIGNED BY THE EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE
CORPORATION. NO WAIVER BY ANY PARTY HERETO OF ANY BREACH BY ANOTHER PARTY HERETO
OF ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER
PARTY SHALL BE DEEMED A WAIVER OF A SIMILAR OR DISSIMILAR CONDITION OR PROVISION
AT THE SAME TIME, ANY PRIOR TIME, OR ANY SUBSEQUENT TIME.


 


10.           NOTICES. ANY NOTICE TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY, SENT BY COURIER OR FACSIMILE OR
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
ADDRESSED TO THE PARTY CONCERNED AT THE ADDRESS INDICATED BELOW OR TO SUCH OTHER
ADDRESS AS SUCH PARTY MAY SUBSEQUENTLY GIVE NOTICE HEREUNDER IN WRITING:


 

If to the Executive, to:

 

James S. Osterman

[redacted]

[redacted]

 

If to the Corporation, to:

 

Blount International, Inc.

4909 SE International Way

Portland, OR  97222

Attention: General Counsel

 

Any notice delivered personally, by courier, or by registered or certified mail,
postage prepaid, return receipt requested, under this Section 10 shall be deemed
given on the date delivered, and any notice sent by facsimile shall be deemed
given on the date transmitted by facsimile, with satisfactory transmission
acknowledged.

 

4

--------------------------------------------------------------------------------



 


11.           ARBITRATION OF DISPUTES; EXPENSES.  ALL CLAIMS BY EXECUTIVE FOR
COMPENSATION AND BENEFITS UNDER THIS AGREEMENT SHALL BE DIRECTED TO AND
DETERMINED BY THE BOARD AND SHALL BE IN WRITING.  ANY DENIAL BY THE BOARD OF A
CLAIM FOR BENEFITS UNDER THIS AGREEMENT SHALL BE DELIVERED TO EXECUTIVE IN
WRITING AND SHALL SET FORTH THE SPECIFIC REASONS FOR THE DENIAL AND THE SPECIFIC
PROVISIONS OF THIS AGREEMENT RELIED UPON.  THE BOARD SHALL AFFORD A REASONABLE
OPPORTUNITY TO EXECUTIVE FOR A REVIEW OF A DECISION DENYING A CLAIM AND SHALL
FURTHER ALLOW EXECUTIVE TO APPEAL TO THE BOARD A DECISION OF THE BOARD WITHIN
SIXTY (60) DAYS AFTER NOTIFICATION BY THE BOARD THAT EXECUTIVE’S CLAIM HAS BEEN
DENIED.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY FURTHER DISPUTE OR
CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED
EXCLUSIVELY BY ARBITRATION IN PORTLAND, OREGON, IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT.  JUDGMENT MAY BE ENTERED ON
THE ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION.


 


THE CORPORATION SHALL PAY ALL LEGAL FEES AND RELATED EXPENSES (INCLUDING THE
COSTS OF EXPERTS, EVIDENCE AND COUNSEL) INCURRED BY THE EXECUTIVE, WITHIN THIRTY
(30) DAYS AFTER EXECUTIVE PRESENTS SUCH LEGAL FEES AND RELATED EXPENSES FOR
PAYMENT TO THE CORPORATION,  AS A RESULT OF (I) THE EXECUTIVE’S TERMINATION OF
SERVICES UNDER THIS AGREEMENT (INCLUDING ALL SUCH FEES AND EXPENSES, IF ANY,
INCURRED IN CONTESTING OR DISPUTING ANY SUCH TERMINATION OF SERVICES), (II) THE
EXECUTIVE SEEKING TO OBTAIN OR ENFORCE ANY RIGHT OR BENEFIT PROVIDED BY THIS
AGREEMENT OR BY ANY OTHER PLAN OR ARRANGEMENT MAINTAINED BY THE CORPORATION
UNDER WHICH THE EXECUTIVE IS OR MAY BE ENTITLED TO RECEIVE BENEFITS.  EXCEPT TO
THE EXTENT PROVIDED IN THE PRECEDING SENTENCE, EACH PARTY SHALL PAY ITS OWN
LEGAL FEES AND OTHER EXPENSES ASSOCIATED WITH ANY DISPUTE.  EXECUTIVE SHALL
SUBMIT THE REQUEST FOR REIMBURSEMENT FOR AN EXPENSE PROMPTLY AND EXECUTIVE SHALL
NOT BE REIMBURSED FOR THE EXPENSE IF THE REQUEST FOR REIMBURSEMENT FOR SUCH
EXPENSE IS SUBMITTED LATER THAN TWO MONTHS PRIOR TO THE END OF THE CALENDAR YEAR
FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSE WAS INCURRED.


 


12.           SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION OF ANY SUCH PROVISION TO ANY PARTY OR CIRCUMSTANCES SHALL BE
DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE INVALID AND
UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THIS AGREEMENT OR THE APPLICATION
OF SUCH PROVISION TO SUCH PERSON OR CIRCUMSTANCES OTHER THAN THOSE TO WHICH IT
IS SO DETERMINED TO BE INVALID AND UNENFORCEABLE SHALL NOT BE AFFECTED THEREBY,
AND EACH PROVISION HEREOF SHALL BE VALIDATED AND SHALL BE ENFORCED TO THE
FULLEST EXTENT PERMITTED BY LAW.


 


13.           SURVIVORSHIP. THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT TO THE EXTENT
NECESSARY TO THE INTENDED PRESERVATION OF SUCH RIGHTS AND OBLIGATIONS.


 


14.           GOVERNING LAW; VENUE. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.


 


15.           HEADINGS. ALL DESCRIPTIVE HEADINGS OF SECTIONS AND PARAGRAPHS IN
THIS AGREEMENT ARE INTENDED SOLELY FOR CONVENIENCE, AND NO PROVISION OF THIS
AGREEMENT IS TO BE CONSTRUED BY REFERENCE TO THE HEADING OF ANY SECTION OR
PARAGRAPH.

 

5

--------------------------------------------------------------------------------



 


16.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written to be effective on the Effective Date.

 

 

 

BLOUNT INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Eliot M. Fried

 

 

Name:  Eliot M. Fried

 

 

Title: Chairman, Compensation Committee

 

 

 

 

 

Executive

 

 

 

/s/ James S. Osterman

 

James S. Osterman

 

6

--------------------------------------------------------------------------------